Citation Nr: 1637325	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck/cervical spine disability.

2.  Entitlement to service connection for a disability manifested by chest pain.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to a rating in excess of 30 percent for depression.

6.  Entitlement to a rating in excess of 10 percent for ankylosing spondylitis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

8.  Entitlement to basic eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1999 to August 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), and from a September 2012 rating decision of the Houston, Texas RO.  The record is now in the jurisdiction of the Houston RO.  In April 2016, the case was remanded for the Veteran to be scheduled for a videoconference Board hearing.  In June 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

[August 2008 and March 2009 rating decisions had denied service connection for a neck/cervical spine disability; however, new and material evidence in the matter (i.e., a VA treatment report dated in July 2009 which suggested a link between the Veteran's neck pain and his service-connected ankylosing spondylitis) was constructively associated with the record within the following year.  Therefore, the matter requires de novo review.  See 38 C.F.R. § 3.156(b).]

The issues of service connection for a neck/cervical spine disability, a disability manifested by chest pain, fibromyalgia, and chronic fatigue syndrome, and seeking increased ratings for depression and for ankylosing spondylitis and a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

In a June 2016 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal seeking basic eligibility for VA nonservice-connected pension benefits; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking basic eligibility for VA nonservice-connected pension benefits; the Board has no further jurisdiction in that matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.
In a June 2016 written statement, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal seeking basic eligibility for VA nonservice-connected pension benefits.  There remain no allegations of errors in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking basic eligibility for VA nonservice-connected pension benefits is dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the issues of service connection for a neck/cervical spine disability, a disability manifested by chest pain, fibromyalgia, and chronic fatigue syndrome, and seeking increased ratings for depression and for ankylosing spondylitis and a TDIU rating.

Service Connection Claims

The Veteran contends that he has a neck/cervical spine disability, a disability manifested by chest pain, fibromyalgia, and chronic fatigue syndrome, all as secondary to his service-connected ankylosing spondylitis.

The Veteran's service treatment records (STRs) do not document any complaints, findings, diagnoses, or treatment pertaining to a neck/cervical spine disability, a disability manifested by chest pain, fibromyalgia, or chronic fatigue syndrome.  [His DD Form 214 documents that he did not have any foreign service (to include in the Southwest Asia theater of operations).  Therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, to the extent that they pertain to signs or symptoms involving the claimed disabilities, are not for consideration.]

Postservice VA and private treatment records document the Veteran's complaints of back pain radiating to his neck, chest (including the sternum and ribs), and joints.  April 2008 VA x-rays of his neck revealed a straightening of the curvature of the cervical spine "which is likely related to the muscular spasm or positioning"; all other x-rays of his neck, as well as all chest x-rays, have been negative.  A July 2009 VA treatment record notes that the Veteran's neck pain was "most likely" secondary to his ankylosing spondylitis, but no diagnosis of a neck disability was rendered.  September 2009 private imaging of his entire body revealed physiologic activity in the knees, hips, shoulders, elbows, ankles, small joints of feet, wrists, and hands, which "could represent degenerative changes, posttraumatic changes or tendinitis."  An April 2010 VA treatment record notes his request for an evaluation for fibromyalgia.  A May 2010 VA treatment record notes that his neck and rib pain could be due to his ankylosing spondylitis, but no diagnosis of a neck or chest/rib disability was rendered.  A June 2010 VA treatment record noted his report of daytime fatigue, which he attributed to sleep difficulty.  On June 2010 VA general medical and spine examination, it was noted that his pain "varies in location from his SI [sacroiliac] joints to his mid back throughout the spine to his ribs where they attach to the back to the sternum and the neck."  At the June 2016 hearing, the Veteran testified that he would be getting MRIs "in a week or two"; he also testified that he had fibromyalgia diagnosed by a private physician in 2005, but that these records are no longer available.

On remand, all outstanding pertinent treatment records must be secured.  Furthermore, an VA examination(s) of the Veteran to ascertain whether he has a neck/cervical spine disability, a disability manifested by chest pain, fibromyalgia, and/or chronic fatigue syndrome, and if so their etiology is necessary.  [Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).]  The Board notes that rating the same symptoms under different diagnoses is prohibited.  See 38 C.F.R. § 4.14.

Increased Rating Claims

In a June 2016 hearing brief, the Veteran's attorney alleged that the Veteran's depression "more closely approximates a 70 percent evaluation" and that the symptoms of his ankylosing spondylitis manifested a disability picture "tantamount to incapacitating episodes."  At his June 2016 hearing, the Veteran testified that his service-connected depression and ankylosing spondylitis had worsened, to the point that he now needed to seek treatment for the disabilities; he indicated that he was scheduled for a psychiatric treatment appointment two weeks later.  The report of that appointment (if it took place) is now pertinent evidence that is outstanding.  In light of the alleged worsening of the depression and ankylosing spondylitis since he was last afforded a VA examination for these disabilities (more than 6 years ago, in June 2010), a contemporaneous examination to assess the disabilities is necessary.

TDIU Claim

The Board notes that the TDIU claim is inextricably intertwined with the other claims being remanded, and appellate consideration of the TDIU claim must be deferred pending resolution of the other claims being remanded.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide a valid (fully completed) authorization for VA to secure complete records of any additional (records of which are not already associated with the record) private evaluations or treatment he has received for his claimed disabilities.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record, and the Veteran must be so notified.  If a private provider does not respond to an AOJ request for records which the Veteran has authorized VA to obtain, he should be so notified, and advised that ultimately it is his responsibility to ensure that private treatment records are received.  The AOJ should also secure for the record complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his claimed disabilities, to specifically include any MRIs and any psychiatric treatment after the June 2016 hearing.

2.  The AOJ should arrange for examination(s) of the Veteran to ascertain the nature and likely etiology of any current neck/cervical spine disability, any disability manifested by chest pain, fibromyalgia, and/or chronic fatigue syndrome, as well as the severity of his service-connected ankylosing spondylitis.  The Veteran's entire record must be reviewed by the examiner(s) in conjunction with the examination(s).  Any indicated tests or studies must be completed, including range of motion testing of all pertinent joints (including the lumbar spine and the cervical spine) in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct this required testing or concludes that the testing is not necessary in this case, the examiner must explain why that is so.  The examiner should also be provided a copy of the criteria for rating the spine (including 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Based on review of the record and examination of the Veteran, the examiner(s) should provide opinions that respond to the following:
(a) Please identify (by diagnosis) each neck/cervical spine disability and/or any disability manifested by chest pain found, and/or please identify whether the Veteran has a current diagnosis of fibromyalgia and/or chronic fatigue syndrome.  If any such disability is not diagnosed, please reconcile that conclusion with the pertinent medical evidence of record.

(b) Please identify the most likely etiology for each neck/cervical spine disability, and each disability manifested by chest pain, fibromyalgia, and/or chronic fatigue syndrome diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected ankylosing spondylitis?

(c) For the Veteran's ankylosing spondylitis:

(i) Please describe all symptoms and manifestations of the Veteran's ankylosing spondylitis disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(ii) Please opine as to the degree(s) of any additional range of motion loss that would be expected in the spine due to pain during reported flare-ups (or explain why such opinion is not possible).

(iii) Please specifically comment on the overall impact the ankylosing spondylitis disability has on occupational and daily activity functioning.

The examiner(s) must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, and medical literature, as deemed appropriate.

3.  The AOJ should also arrange for a psychiatric examination of the Veteran to ascertain the severity of his service-connected depression.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating mental disorders (including 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders).  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's depression disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Please specifically comment on the overall impact the depression has on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, and medical literature, as deemed appropriate.

4.  The AOJ should then review the record, ensure that all development sought is completed as requested (and arrange for any further development suggested by additional evidence received), and readjudicate the claims of service connection for a neck/cervical spine disability, a disability manifested by chest pain, fibromyalgia, and chronic fatigue syndrome, and seeking increased ratings for depression and for ankylosing spondylitis, followed by readjudication of the TDIU claim (after any further development indicated and in light of the determinations made on the service connection and increased rating issues).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


